           Case 1:20-cv-07653-LJL Document 8
                                           9 Filed 02/26/21
                                                   03/01/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007


                                                       February 26, 2021

                                  REQUEST GRANTED.
                                  Defendant's time to file the administrative record
BY ECF                            is extended to April 30, 2021. The Clerk of Court
                                  is respectfully directed to mail a copy of this
Honorable Lewis J. Liman          order to the Plaintiff.
United States District Judge
United States District Court                3/1/2021
500 Pearl Street
New York, New York 10007

                               Re: Luz Santiago Sanchez v. Comm’r of Soc. Sec.
                                   20 Civ. 7653 (LJL)
Dear Judge Liman:

         Pursuant to the schedule in this Social Security case, the administrative record is due by
March 1, 2021. We write respectfully to request, with the consent of plaintiff, who is proceeding
pro se, that the time to file the record be extended for 60 days, until April 30, 2021. The reason
for this request is the Social Security Administration needs more time to prepare the record due
to telecommuting and other workplace changes in response to the pandemic. No prior
adjournment has been requested in this matter. We appreciate the Court’s consideration of this
request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov
         Case 1:20-cv-07653-LJL Document 8
                                         9 Filed 02/26/21
                                                 03/01/21 Page 2 of 2

                                                                        Page 2


cc:   BY EMAIL and MAIL
      Luz Santiago Sanchez
      2222 Eastchester Road, 2nd floor
      Bronx, NY 10469

      esthrsnt@hotmail.com
